Securities Act Registration No. 333-148558 Investment Company Act Reg. No. 811-22164 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No.20 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 23 [X] (Check appropriate box or boxes.) PSP Family of Funds (Exact Name of Registrant as Specified in Charter) 1345 Avenue of Americas, 3rd Floor, New York, NY 10105 (Address of Principal Executive Offices) (888) 523-4233 (Registrant’s Telephone Number, including Area Code) Sean McCooey 1345 Avenue of Americas 3rd Floor New York, NY 10105 (Name and Address of Agent for Service) with a copy to: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 W. Fourth Street Winston-Salem, NC 27101 Phone: (336) 607-7512 Fax: (336) 734-2608 It is proposed that this filing will become effective (check appropriate box): [X] Immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ]60 days after filing pursuant to paragraph (a)(1) [ ] On (date) pursuant to paragraph (a)(1) [ ]75 days after filing pursuant to paragraph (a)(2) [ ] On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: [ ] The post-effective amendment designates a new effective date for a previously filed post-effective amendment EXPLANATORY NOTE This Post-Effective Amendment No.20 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No. 19 filed August 22, 2014 and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No.20 to the Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York,and State of New York on this10thday ofSeptember 2014. Congressional Effect Family of Funds By: /s/ Sean McCooey Sean McCooey, President & Treasurer Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. /s/ Sean McCooey September10, 2014 Sean McCooey, President & Treasurer ** Date /s/ Edward J. Breslin * September10, 2014 Edward J. Breslin, Trustee Date /s/ Paul S. Buckley * September10, 2014 Paul S. Buckley, Trustee Date /s/ Alfred E. Smith IV * September10, 2014 Alfred E. Smith IV, Trustee Date /s/ Sean McCooey September10, 2014 * By Sean McCooey, Attorney-in-Fact Date ** Mr. McCooey is the principal executive officer, principal financial officer and principal accounting officer of the Trust. EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
